DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Charles Ho (Reg. No. 51,807) on 5/27/22.
The application has been amended as follows: 
2. (Currently amended) An optical subassembly structure for mode conversion by an active alignment of an optical fiber with a semiconductor optical waveguide, the optical subassembly structure comprising: a sub-mount for holding the optical subassembly structure; a semiconductor die mounting on the sub-mount; the semiconductor optical waveguide grown on the semiconductor die; and a glass capillary subassembly actively aligned to the semiconductor optical waveguide, wherein the glass capillary subassembly further comprises a glass capillary block, and an optical fiber subassembly, the glass capillary block further comprises a glass capillary tube extending from a front surface and a funnel-shaped hole extending from a back surface that is opposite the front surface, the glass capillary tube is positioned co-linearly to the funnel-shaped hole where the center of the funnel-shaped hole is offset from the center of the back surface of the glass capillary block.


REASONS FOR ALLOWANCE
Claims 2, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious …a semiconductor die mounting on the sub-mount; the semiconductor optical waveguide grown on the semiconductor die; and a glass capillary subassembly actively aligned to the semiconductor optical waveguide, wherein the glass capillary subassembly further comprises a glass capillary block, and an optical fiber subassembly, the glass capillary block further comprises a glass capillary tube extending from a front surface and a funnel-shaped hole extending from a back surface that is opposite the front surface, the glass capillary tube is positioned co-linearly to the funnel-shaped hole where the center of the funnel-shaped hole is offset from the center of the back surface of the glass capillary block in combination with the rest of claim 2.
It is noted that claim 2 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874